Title: Adams’ Minutes of the Trial: New Hampshire Court Maritime, Portsmouth, 16 December 1777
From: Adams, John
To: 


       Penhallow and Treadwell vs. Brig. Lusanna and Cargo.
       Mr. Sewall. 3 Causes sett forth. Resolve of Congress, 25 Novr. 1775. March 23d. 1776.
       
       Law of N. Hampshire, principally relyd on. In June 1776. 1777 April 19. Septr. 5, 1776.
       Vessell and Cargo the Property of Sherja. Bourne, who thought it safest to go to England and take shelter under the Wing of his Majesty K. George.
       Register, in the Name of S. Bourne, 3 Aug. 1776.
       Invoices from Lane Son & Frasier, consignd to S.B.
       
       Provisions consignd to Cockran in the Absence of Doane.
       Deposition of Thos. Casey, a Passenger, with his Wife. Understood from Bourne that the Brig, was made over to Bourne. Understood B. was in Conjunction with his Father and Brother Doane. Knows the sewing silk was Shepards. He would store the Goods 3 Year if he could not get a good Price.
       Letter from Lane Son & Frasier. Gibraltar.
       Employd in carrying Ordnance stores to Gibralter.
       Letter speaks of the Brig, as Bournes Property.
       
       Deposition of Mary Casey.
       Mr. Lewis.
       Letter Bourne to Cockran, Wait orders from Me, L. Son and Fr., E. or Is. Doane.
       Lot Lewis. Deposition. Went in her to Gibralter. Saild 1. Octr. 1776. Timber and Bricks the Cargo.
       Ordnance Colours. Understood, the Property was Colonel Doanes. Carryd Pitch, Tar, Timber and Bricks to Gibralter. Understood they were Ordnance Stores because they wore Ordnance Colours, received of a Government Contractor as I took the Gentleman to be.
       Sewall. Swearing is a serious Matter. An honest Man must pause. Oath to the Register.
       Invoices and Bills of Lading. Marked S.B.
       Letter. E. Crosby, to Captn. W. Spry, Engineer at Hallifax. He will have a Vessell or two which he would be glad to get into Governments service. This to shew that Bourne was an Enemy to these States.
       Bournes Memorial to the Lords of Trade &c. Always a loial subject. Where Conduct is uniform, I dont blame.
       
       If the Goods are Doanes, all Bournes Acts as his Agent are his Acts. Bournes sending the Brig to Gibraltar was Ds. Act.
       Goods all insured in London. Why should he guard vs. Privateers. He would wish to be taken. Premium 10. Guins. Pr. Ct. 4 to be returnd.
       Continental Association: We will not import. Breach of this, Proof of Disaffection to our Cause.
       Indictment for running a Man thro with a sword. Evidence may be given that he cut off his Head with an Ax,—not that he poisoned him.
       
       Mr. McKay. Bourne said, if I loose her she is well insurd in London.
       Mr. Baker. I dont want it insurd again for she is once insurd in England.
       Colonel Doane wont loose it, nor Mr. Bourne, but the Insurers.
       Mr. Doanes Letter, respecting Sheppards Goods.
       
        Mr. Lowell.
        . . . Copy of
       
       3 Nov. 1775. Letter to Lane Son and Frasier, from Bourne at Hallifax seized. Inferring that Lusanna belonging to Doane was seized.
       Ditto. 3d. Decr. 1775. 1. Oct. 1776. Letter from L.S. & Fraser, write to Bourne about his Brigantine and his Interest.
       
       12. Octr. 76. Letter from Bourne to Doane. His situation very unhappy seperated from Family and Friends. Impossible to alter it, without exposing my Person and your Property. Am determind to make an Effort to see you and all Friends.
       Letter from B. to his Wife. Expectation of speedily returning.
       Libell vs. Brig. Industry at Boston 18 Sep. 1775. Condemnd. Bromfield claimd an Appeal to England. The Oil was consigned to Mr. Bourne, in London for Sale. Bourne applies to Smith Council who drew the Memorial for him to the Lords of Trade.
       Depositions of Mr. Hancock. Jno. Bradford, Jno. Emmery. Chas. Miller. Laz. Goodwin. Saml. Emmery.
       
       Bills of Lading of two Trunks and 29 Ib. silks of Shepards.
       Capt. Woods hand Writing to the sailing orders. In the Book. On the Risque of Elisha Doane.
       Agreed between Elisha Doane and Mathew Wood.
       Letter to Lane Son & Fraser, from Colonel Doane.
       Letter to Bourne from Doane, consigning Oil &c. by the Industry.
       July 17. 1777. Letter, from D. to Bourne.
       
       Bills of Lading S.B. Invoice from Edenson & Co. Invoice of . . ..
       Shepards Property admitted.
       Isaiah Doanes, purchased of Mr. Bourne.
       Laws of the State of N.H. Resolve of Congress 25 Nov. 75. 23. March. 76. 24. July 76. extended to all the subjects of G.B.
       Association.
       The Voyage to Gibralter. French, Spaniards, Portuguese, Sweeds &c.
       Onus Probandi on the Libellant.
       Deposition of T. Casey and Wife.
       Maccays Case. Mrs. Alsops Case.
       
       Bill Jacksons Case. Butlers Letter.
       Insured.
       1. Q. Is the Property Doanes? Yes.
       2d. Does the Voyage to Gibralter, forfeit the Property?
       3. Does the Voyage to Hallifax forfeit.
       4. Does the Goods being British Manufactures forfeit em and Brig.
       5. Does the Insurance forfeit the Goods?
      